Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 12/11/21 is acknowledged.

DETAILED ACTION
	This Office Action is in response to the communication filed on 12/11/21.  Claims 1-5 have been examined.
	Claims 1-5 are rejected.
	Claims 6-15 are withdrawn.

Drawings
	The drawings filed on 8/4/18 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/18, 2/8/21 and 9/23/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1-5 are directed to an abstract idea. Under Step 1, claims 1-5 are either apparatus, method or an article of manufacture, claim 1 recites the following “determining a property affecting object generation parameter for the object; and deriving a modified data model of the object by applying a transformation to the property data associated with the property affecting object generation parameter, wherein the transformation is to compensate for a property value shift associated with the property affecting object generation parameter”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “determining a property affecting object generation parameter for the object; and deriving a modified data model of the object by applying a transformation to the property data associated with the property affecting object generation parameter, wherein the transformation is to compensate for a property value shift associated with the property affecting object generation parameter” is a mental process. As described in the specification [0017]-[0042] of the published document US20210206113 encompass the user mentally performing concepts.

The judicial exception is not integrated into a practical application, claim 1 recites “a processor”. The processor is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitation “receiving a data model of an object to be generated in additive manufacturing, the data model comprising geometric object data describing the object and property data” represents mere data gathering that is necessary for use of the recited judicial exception (the data is used in the determining and deriving). Thus “receiving a data model of an object to be generated in additive manufacturing, the data model comprising geometric object data describing the object and property data” is insignificant extrasolution activity, see MPEP 2106.05(g), the “receiving a data model of an object to be generated in additive manufacturing, the data model comprising geometric object data describing the object and property data” does not integrate the invention into a practical application because it represents mere data gathering. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the processor is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  As analyzed in the previous step, the limitation “receiving a data model of an object to be generated in additive manufacturing, the data model comprising geometric object data describing the object and property data” represents collecting data that is necessary for use of the recited judicial exception (the data is used in the determining and deriving). Collecting data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II) which states “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
	Dependent claims 2-5 recite further mental process limitations that do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20150269290 to Nelaturi et al. (hereinafter “Nelaturi”).


	As per claim 1, Nelaturi discloses a method (Nelaturi, see Fig. 2 and its corresponding paragraphs) comprising: receiving a data model of an object to be generated in additive manufacturing (Nelaturi, see Fig. 1 and step 30 of Fig. 2 and their corresponding paragraphs), the data model comprising geometric data describing the object and property data (Nelaturi, see Fig. 2, Fig. 3 and [0058]-[0064] for the data model comprising geometric data describing the object and property data), determining, by a processor, a property affecting object generation parameter for the object (Nelaturi, see Fig. 1, step 50 of Fig. 2 and their corresponding paragraphs for determining a build orientation (i.e. a property affecting object generation parameter for the object)), and deriving, by a processor, a modified data model for the object by applying a transformation to the property data associated with the property affecting object generation parameter, wherein the transformation is to compensate for a property value shift associated with the property affecting object generation parameter (Nelaturi, see steps 50, 52, 56, and 64 of Fig. 2, [0068]-[0070] and [0104] and [0105], it is noted that the changing the build direction of the model changes the printability maps that is used for model correction step 64, and the model correction corrects (modifies, i.e. compensate) for regions (i.e. properties) changed associated with the changing of build direction).

	As per claim 2, the rejection of claim 1 is incorporated, Nelaturi further discloses determining the property affecting object generation parameter comprises determining 

	As per claim 3, the rejection of claim 1 is incorporated, Nelaturi further discloses determining print instructions based on the modified data model (Nelaturi, see [0009], Fig. 1, Fig. 2 and their corresponding paragraphs).

	As per claim 4, the rejection of claim 1 is incorporated, Nelaturi further discloses determining the property affecting object generation parameter comprises determining an intended object portion position within a build volume of an object generation apparatus (Nelauri, see step 50 of Fig. 2 and its corresponding paragraphs for determining an intended object build orientation (i.e. object portion position within a build volume of an object generation apparatus), it is noted determining the property affecting object generation parameter comprises at least one of: determining an intended object portion position within a build volume of an object generation apparatus; and determining an operating temperature of the object generation apparatus as claimed can be interpreted as “determining the property affecting object generation parameter comprises: determining an intended object portion position within a build volume of an object generation apparatus” because the usage of “at least one of”).

.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US20150079327 to Kautz et al. discloses a method for fabricating custom surface reflectance and spatially-varying bi-directional reflectance distribution functions (BDRFs or svBRDFs). The 3D printing method optimizes micro-geometry to produce a normal distribution function (NDF) that can be printed on surfaces with a 3D printer. Particularly, the method involves optimizing the micro-geometry for a wide range of analytic NDFs and simulating the effective reflectance of the resulting surface. Using the results of the simulation, the appearance of an input svBRDF can be reproduced. To this end, the micro-geometry is optimized in a data-driven fashion and distributed on the surface of the printed object. The methods were demonstrated to allow 3D printing svBRDF on planar samples with current 3D printing technology even with a limited set of printing materials, and the described methods have been shown to be naturally extendable to printing svBRDF on arbitrary shapes or 3D objects.
	US20150036174 to Pettis et al. discloses a server is configured to store a library of printable content and to select an item from the library in response to a user request. Instead of the user specifying a particular item, the server can automatically select from a number of different items. The server may automatically determine a printer type for 
	US 20130297059 to Grifith et al. discloses methods for preparing geometry for 3D printing. In one embodiment, a 3D printing preparation application receives 3D geometry and repairs non-manifold edges and non-manifold vertices, producing a topological manifold geometry. The 3D printing preparation application then welds coincident edges without coincident faces and fills holes in the geometry. The 3D printing preparation application may further perform resolution-aware thickening of the geometry by estimating distances to a medial axis based on distances to distance field shocks, and advecting the distance field using a velocity field. A similar approach may be used to perform resolution-aware separation enforcement. Alternatively, one component may be globally thickened and subtracted from another for separation enforcement. The 3D printing preparation application may also split large models and add connectors for connecting the split pieces after printing. In addition, the 3D printing preparation application may generate a 3D print preview.
	US20150066178 discloses a method detects an area of a 3D model needing support and generates contact points for the area. The method creates a set of virtual supports that extend downward from respective contact points and then identifies connections between the virtual supports in the set, the connections satisfying connection constraints. Next, a virtual support in the set is selected to be a trunk based on comparing connectivity levels of virtual supports in the set, the connectivity level of each of the virtual supports determined by a number of connections between the respective virtual support and other virtual supports. The method then defines a support .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117